Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
	
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 107 of U.S. Patent No.11057446  Although the conflicting claims are not identical, they are not patentably distinct from each other because the context of the claimed invention is the same as the context of the cited claims of the U.S. patent.
17/241,110						15/089721						
1. A method for use with first, second, and third identical copies of a content, the first copy is identified by a first content identifier and stored in a first web server, the second copy is identified by a second content identifier and stored in a second web server, and the third copy is identified by a third content identifier and stored in a third web server, wherein the content comprises first, second, and third non-overlapping content parts, the method comprising: sending, by a client device to the first web server, a first request for the first content part of the first copy using the first content identifier; receiving, by the client device from the first web server, in response to the first request, the first content part of the first copy; during the receiving of the first content part, sending, by the client device to the second web server, a second request for the second content part of the second copy using the second content identifier; receiving, by the client device from the first web server, in response to the second request, the second content part of the second copy; during the receiving of the second content part, sending, by the client device to the third web server, a third request for the third content part of the third copy using the third content identifier; receiving, by the client device from the third web server, in response to the third request, the third content part of the third copy; and combining, by the client device, the received first, second, and third content part to form at least part of the content.
1. (Currently amended) A server for streaming multiple content items to a client device over the Internet, each content item comprises a streaming media data and is identified by a content item identifier and composed of first and second distinct content parts, further for use with additional multiple content items, each content item of the additional multiple content items comprises a streaming media data and is identified by a content item identifier and composed of first and second distinct content parts, wherein the first content part comprises the beginning of the respective content playing data, the server comprising a memory that is composed of first and second memory parts, the memory the first memory part stores the first parts of the multiple content items and the second memory part stores the first and second content parts of the additional multiple content items, and operative to: receive, from the client device, a first request for a first content of one of the multiple content items using the respective content item identifier; and stream, to the client device in response to the first request, the first part of the first content.
2. The method according to claim 1, wherein the content comprises a streaming media data.
2. (Original) The server according to claim 1, wherein the size of each of the first part of each of the multiple content items is less than 0.01%, 0.02%, 0.03%, 0.05%, 0.07%, 0.1%, 0.2%, 0.3%, 0.5%, 0.7%, 1%, 2%, 5%, 7%, or 10% of the respective content size.




This application is in condition for allowance except for the following formal matters: 
		I.	Applicant is requested to file a terminal disclaimer.
		Ii.	Applicant is requested to completely fill in class and subclass 			information for all U.S. patent documents cited in form 1449.
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

				Conclusion
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/THANH T NGUYEN/                                                                                                 Primary Examiner, Art Unit 2448